WIDENER, Circuit Judge
(concurring):
I concur in the result reached by the majority except I would, on remand, just prior to entry of the final order, require the vacation of the entire judgment and at the conclusion of the case the entry of a fresh order. Mitchell v. Donovan, 398 U.S. 427, 432, 90 S.Ct. 1763, 26 L.Ed.2d 378 (1970).
As to part II of the opinion of the court, I think the majority goes unnecessarily out of its way, in a mechanical application of the race to the courthouse test, to reject the reasoning and a perfectly sound finding of the district court made in its excellent opinion. I do not disagree that unclean hands may be a cause to reject injunctive relief.
It should be understood that the State criminal proceedings referred to throughout were “presently under way” at the time the district court entered its order. 353 F.Supp. 173, 179. That being true, the district court considered the principles of Younger were applicable. Its view receives support in the case of Allee v. Medrano, 416 U.S. 802, 94 S.Ct. 2191, 40 L.Ed.2d 566 (1974), a case apparently not considered by the majority.
Allee was an appeal from a three-judge district court which had enjoined the enforcement of five Texas statutes, three of which had been repealed prior to the time the Supreme Court heard the case. While sustaining an injunction issued under the ancillary jurisdiction of the three-judge court as to other aspects of the case, the part of the opinion which ought to concern us first has to do with the directions to the district court on remand. In remanding the case for the district court to make more precise findings in order to determine whether or not the principles of Younger should apply, the court stated:
“Although both parties here have assumed the relevance of Younger, we have been unable to find any precise indication in the District Court opinion or in the record that there were pending prosecutions at the time of the District Court decision.” 416 U.S. 802, 817, 94 S.Ct. 2191, 2201. (Italics added)
Explaining that the union organizing effort, which was the source from which the controversy arose, took place five years before, the court then explained that it seemed “ . . . likely that any state prosecutions initiated during the effort would have been concluded by that time [the filing of the district court’s opinion] unless they had been restrained by a temporary order of the federal court . . .,” and went on there was “ . . .no indication that such an order was ever issued.” 416 U.S. 802, 817, 94 S.Ct. 2191, 2201. I submit no such explanation was necessary in the opinion if the court were not ruling that Younger applied if the State prosecutions had been commenced prior to the entry of the district court’s order instead of prior to the institution of the suit.
As to the Texas statutes not repealed, on remand, the Court directed the district court:
“If there are pending prosecutions then the District Court should determine whether they were brought in bad faith, for the purpose of harassing appellees and deterring the exercise of First Amendment rights, so that allowing the prosecutions to proceed will result in irreparable injury to the appellees. If there are no pending prose*1247cutions and only declaratory relief is sought, then Steffel clearly controls and no Younger showing need be made.” 416 U.S. 802, 820, 94 S.Ct. 2191, 2203.
The wording of this direction to the district court would be quite misleading unless the time referred to was not earlier than the entry of the order by the district court, not the institution of the suit. For the court directs the application of Dombrowski1-Younger principles on remand if the State proceedings are pending, not have been pending since before the institution of the federal proceeding.
Thus, a literal reading of the language of the Court from its most recent opinion on the subject indicates that it takes the same view of the matter as did the district judge in this case, and, while it may give weight to the race to the courthouse, declines a mechanical application of the test, as is made by the majority here, which would exclude in all instances adherence to the Younger standards in each case in which the federal proceeding is instituted first, although the State proceeding may have been instituted prior to the entry of the order of the district court.
But if it be argued that the language I have quoted from Allee is taken from a direction of the Court to the district court on remand, and, instead of being read literally, creates another nice distinction in the maze of DoihbrowskiYounger cases2 which have come in the years following Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), that Younger principles may apply to a case on remand but not when heard in the district court, and this is the necessary holding of the majority here if its opinion is to be made consistent with Allee, then my difference with its reasoning goes further.
The district court decided:
“Accordingly, plaintiffs are not entitled to injunctive relief in this Court because they have not suffered nor have they been threatened with any irreparable damage, much less any that is both ‘great and immediate’.” 353 F.Supp. 173, 182.
The opinion of the majority neither takes into account nor refers to the quoted finding of the district court which should be applicable in any case in which injunctive relief is sought, even though the requirement of irreparable injury is a Younger requirement. The Supreme Court has made this clear in Allee. In discussing whether or- not the injunction issued was an appropriate exercise of the court’s equitable powers, and in deciding that the part of the decree under consideration created no interference with prosecutions pending in the State courts so that Younger did not apply, the court stated:
“Nonetheless there remains the necessity of showing irreparable injury, ‘the traditional prerequisite to obtaining an injunction’ in any case. Younger, supra, 401 U.S., at 46, 91 S.Ct. [746], at 751.” (Italics added)
My point is that we ought not to so firmly fix the position of this court by a mechanical application of the race to the courthouse test that we automatically reject all of the Younger principles in each case merely because the federal proceeding was filed before the institution of the State proceedings. We do not have before us a case seeking an injunction in which no State proceedings were filed. That' question was reserved in Steffel, see esp. 415 U.S. p. 463, 94 S.Ct. 1209, and the reservation was emphasized in Allee, 416 U.S. n. 15, p. 820, 94 S.Ct. 2191.
Since I understand the inference from Steffel to be that declaratory judgment *1248proceedings need not interfere with a pending State criminal prosecution, although that question was not before the court, I see no harm, on the facts of this case, in allowing the declaratory judgment proceeding to continue along its course in the federal court and at the same time, by not issuing an injunction, allowing the criminal proceeding to continue on its way in the State courts. Such, of course, is the necessary result arrived at here. I note the affirmative rule set out in Allee as to when Steffel “clearly controls,” 416 U.S. p. 820, 94 S.Ct. 2191, is not accompanied by a corresponding negative, unless one may be inferred.

. Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965).


. For a good discussion of the DombrowskiYounger line of cases, see Field, Abstention in Constitutional Cases: The Scope of the Pullman Abstention Doctrine, 122 U.Pa.L.Rev. 1071 (1974), esp. p. 1163, et seq. Since the precise subject under consideration in Allee was the application of Younger, I find no reason to believe the Court did not mean what it said.